311 S.E.2d 641 (1984)
STATE of North Carolina
v.
Raymond Louis GREENHILL.
No. 8314SC872.
Court of Appeals of North Carolina.
February 21, 1984.
*642 Atty. Gen. Rufus L. Edmisten by Asst. Atty. Gen. David Roy Blackwell, Raleigh, for the State.
Appellate Defender Adam Stein by Asst. Appellate Defender Lorinzo L. Joyner, Raleigh, for defendant, appellant.
HEDRICK, Judge.
Defendant assigns error to the action of the trial court in permitting the State "to question the defendant about the details of prior convictions for similar assaults." He contends that the State's questions "tended to suggest that the defendant was predisposed to commit" offenses similar to that with which he was charged.
The law is well-settled that any witness, including the defendant in a criminal case, may be cross-examined for impeachment purposes as to previous convictions. State v. Williams, 279 N.C. 663, 185 S.E.2d 174 (1971). If the witness admits the conviction, the cross-examiner is permitted "a limited inquiry into the time and place of conviction and the punishment imposed." State v. Finch, 293 N.C. 132, 141, 235 S.E.2d 819, 824 (1977). Inquiry into *643 prior convictions that exceeds the bounds established in Finch has been held reversible error. State v. Bryant, 56 N.C.App. 734, 289 S.E.2d 630 (1982).
In the instant case, defendant was questioned about "approximately" thirteen prior convictions of assault. Over objection the State specifically inquired about the nature of the weapons used in these cases and about the gender of the victims. We think these questions clearly exceed the permissible scope of inquiry set forth in Finch, and hold that the trial court erred in overruling defendant's objections to these questions. Furthermore, we cannot say that this error was not prejudicial to the defendant. The evidence presented at trial was highly controverted, and the credibility of the witnesses crucial to a resolution of the issues. Because the improperly admitted evidence may have influenced the jury's determination, we hold that defendant is entitled to a new trial.
It is not necessary that we discuss other assignments of error brought forward and argued in defendant's brief, since any error that might have been committed is not likely to occur at the next trial.
New trial.
HILL and EAGLES, JJ., concur.